Title: To George Washington from Major General Johann Kalb, 19 October 1778
From: Kalb, Johann
To: Washington, George


          
            Camp at New Hackensack [N.J.] octr 19th 1778.
          
          To the objects His Excellency General Washington proposed on the 16th inst: to the Consideration of a Board of General officers, My observations are as follows.
          It has been my opinion ever Since last month of may & Still is, that the Enemies will leave New-york & Rhode Island States, & employ their Forces to protect their kingdoms & West Indies, the defense of which Seems rather more natural then to waste their Treasures on an imaginary Conquest.
          However I may fail in my conjecture, it being common to British ministry to take often wrong measures Since thier contest with america. Therefore it is possible they may leave Some Troops to Garrison New york & Newport, as long as they are masters of the Rivers. I think credit may be given to the report of their making considerable Detachments. (if not an intire Evacuation) The possible destination of which ought to be considered.
          If going home or to the West Indies, we have done with them.
          If they intend an attempt on charlestown or any other part in the Southern States, the great distance puts it out of the Power of this army to give them timely assistance, So this is also out of the question.
          There is Little appearance they will go back into Delawar as long as the French Fleet remains in america, especially, if, as it is reported, the English heavy Ships are to Sail for the West Ind[ies].
          The only object to be attended to is Boston & the French Fleet, but whether the Season is not too far advanced already for Such an Enterprise, by Sea, (if Even they did Scorn the position & Batteries of Count d’Estaing’s) may be better known by Gentlemen of this Board, acquainted with the Harbours, Coasts & Winds to the Eastward, at this Season. It appears by what was observed in Council by Gl Gates, Gl Greene & Gl knox, that Such an attempt would be dangerous, if not intirely impracticable on the Sea Side—Their attempting it by Land from Rhode Island Seems also to be attended with very great obstacles, the want of the necessary Waggons for Such a march, (it cannot be Suposed they will be brought in Transports to their Landing places) the difficulties for Subsistence, the obstructions our Troops on Connecticut river and under Gl Sullivan would throw into their way, to impede them, & give time to our main army to come up 
            
            
            
            with them, & to Collect a large body of militia in thick Settled Countries, & finally the fortifications of Boston & Environs would render their enterprise fruitless, & expose them to the loss of their whole army. For all these considerations I think that the report of their Sailing for Boston is groundless, & the embarkation hath no other object then to Send Troops Home or to Jamaica.
          However it is prudent to give a proper attention to the defense of all the States round or near the Enemies, in case they keep New-york.
          For that purpose it appears to me, the Winter quarters could be taken on both Sides of North River, not below Westpoint or kingsferry, & not above Fishkill or Poughkeepsie, the Medium of those places would be in part of the Highlands, but the Scarcity of Towns & houses (and these few full of refugee’d Families) will make it necessary to Barrack or Hutt in convenient places for water & plenty of Wood.
          A party of the Troops on the East Shore could be detached towards Croton river, without Bagage & relieved every month, to watch the movements of the enemy, & keep up the communication with Connecticut.
          That part of the army on the West Shore, to be Hutted or quartered Some what lower down the River or at the Clove, to protect the Jerseys from incursions, & cover our convoys & communication with the Southern States.
          A party may be equally advanced & relieved monthly.
          The Two Bodies of the army to Support each other as long or as often as North River will be passable either in Boats or on the Ice, but act Separately & retreat as far as necessity may require it, if attacked or marched upon by the Enemy, when the mutual Support cannot take place.
          One Brigade might also be Stationed at Elizabeth Town or Newark, to observe the movements of the Enemy from Staten Island Bergen &c. & communicate with the advanced party from the right wing of the army.
          I propose & give the preference to this method of Quartering the army in Collect Bodies. The Cantoneering & Scattering the Troops being destructive of order, Discipline & hath many other inconveniences, besides the neglect in Manoeuvring, the Tediousness of assembling the Troops & circulating the orders.
          In this Situation the army will not be exposed to Surprise or too much fatigue by Duty, and able to observe the Enemy, give Succour where required, protect the Country as much as possible, & Secure the Posts on North River, which may rightly be esteemed essential & deserving to be preserved.
          To cover all parts of this and the adjacent States, is impossible & 
            
            
            
            merely Ideal, as long as the Enemies are in Possession of the Rivers & Coasts.
          As to the Subsistence both of Provisions & forage it might be observed, that a Smaller number of Teams will be necessary for the daily Service of the army while in large bodies, then otherwise, that by this means the Greater number of Horses may be Sent away & be easier provided for at a distance.
          The Forage for the horses to be kept in Camp ought to be collected in time into magazins (as Soon as His Excellency will have decided the Grounds for Winter quarters) on both Sides of the River, to be issued regularly & with oeconomy, by proper persons appointed thereunto.
          In regard to Provisions, the Flour being Sent by the Southern States, a quantity ought to be Stored up on the East Side at Fish-kill &c. as also other kinds of Provisions, for reason of the impracticability of the River at certain times, before the Roads become bad. A number of Cattle to be Sent to the West Side to Suply the right wing with Beef, during the Same time the River may be impassable.
          
            The Baron de Kalb
          
        